DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In light of Applicant’s specification (see paragraph 92), Examiner has interpreted “state of the developing device” to include the state of the developer or toner within the developing device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandai et al. (2016/0274488) in view of Kimura et al. (2019/0286037) further in view of Yamashita et al. (2004/0253528).
Regarding claim 1, Mandai et al. disclose an image forming apparatus (1; see figures 1 and 9; see paragraph 27) comprising:
an image carrier (11; see figures 1 and 9; and paragraph 27) on a surface of which an electrostatic latent image is formed;
(14; see paragraph 29; and figures 1 and 9) that supplies a toner to the image carrier and develops the electrostatic latent image formed on the image carrier to form a toner image (supra);
a density detecting device (29; see paragraph 28; and figure 1) that detects a density of the toner image developed by the developing device;
a current measuring device (61; see figure 9; and paragraph 74) that measures a developing current flowing in the developing device; and
a control device (28; see paragraph 28) including a processor, and configured to act, when the processor executes a control program, as:
a toner charge amount predictor (28; see paragraph 28) configured to predict a toner charge amount (see paragraph 81) which is an amount of electric charge of the toner supplied to the image carrier by the developing device;
....
a determiner (28; see paragraph 28) ... ,
wherein the toner charge amount predictor predicts the toner charge amount on the basis of the density detected by the density detecting device and the developing current (it is predicted based on the developing current I1 (see paragraph 81); I1 is obtained by measuring I10 with the ammeter 61 under varying resistances of item 60 (see paragraphs 75, 83, and 85) and these measurements are performed with resistance of 60 varied along with developing bias, in order to ensure the detected density of formed images remains constant; see paragraphs 76 and 83-85; in this sense the charge amount prediction is on the basis of the detected density and the developing current), and
... .




Mandai et al. does not disclose the highlighted limitations:
a toner developing resistance calculator configured to calculate a toner developing resistance on the basis of a bias voltage applied to the developing device and the developing current measured by the current measuring device when the electrostatic latent image is developed by the developing device; and
a determiner configured to determine a state of the developing device on the basis of the toner charge amount predicted by the toner charge amount predictor and the toner developing resistance calculated by the toner developing resistance calculator, 
...
wherein the toner developing resistance calculator calculates the toner developing resistance by dividing a value of the bias voltage by a value of the developing current.

Kimura et al. disclose determining the state of the developer based on the toner charge amount (see paragraph 81).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Mandai et al. to include determining the state of the developer based on the toner charge amount, similarly to the invention of Kimura et al., because toner charge amount is related to developer state, and this estimate thus enables determination of remaining developer life, as suggested by Kimura et al. (see paragraph 81).

Yamashita et al. disclose toner deterioration being related to both toner charge amount and electrical resistance (see paragraph 18).
(see paragraph 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination of Mandai et al., Kimura et al., and Yamashita et al. such that the controller determined the developing resistance by dividing the bias voltage by the developing current, because it is a well-known law of physics that R = V/I, thus rendering the incorporation of such a calculation obvious.   In re Soli, 317 F.2d 941, 137 USPQ 797 (CCPA 1963)
Under the last modification, the controller of Mandai et al. is item-matched with the developing resistance calculator.

Regarding claim 2, the combination of references relied on in the rejection of claim 1 further teaches the image forming apparatus according to claim 1, wherein the toner developing resistance calculator calculates a plurality of toner developing resistances (repeat the modifications made in the rejection of claim 1 for each of the developing units of various colors) on the basis of each of the developing currents corresponding to a plurality of bias voltages (for each of developing devices 14; see paragraph 71 and figures 1 and 9) and calculates one toner developing resistance which is used for the determiner to determine a state of the developing device, on the basis of each of the calculated toner developing resistances.

Regarding claim 6, Mandai et al. the image forming apparatus according to claim 1, further comprising an intermediate transfer device that includes an intermediate transfer belt (20; see figure 1; and paragraph 28) and a primary transfer roller (15; see figure 1; and paragraph 29) primarily transferring a toner image formed on the image carrier to the intermediate transfer belt and applies a voltage to the primary transfer roller,
wherein the density detecting device detects the density of the toner image primarily transferred to the intermediate transfer belt of the intermediate transfer device (see paragraphs 28 and 76; and figure 1).

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "the toner developing resistance calculator calculates a linear function indicating a correspondence between the calculated toner developing resistances and determines a slope of the calculated linear function as the toner developing resistance which is used ... to determine the state of the developing device", in combination with the remaining claim elements as set forth in claim 3.
The prior art does not disclose or suggest, "the determiner calculates an abnormality level indicating a degree of abnormality of the developing device on the basis of ... a correspondence between the toner charge amount and the toner developing resistance, and ... the determiner determines a state of the developing device on the basis of the calculated abnormality level", in combination with the remaining claim elements as set forth in claim 4.
The prior art does not disclose or suggest, "a storage device that stores an abnormality table indicating a correspondence between a combination of the toner charge amount and the toner developing resistance 
The prior art does not disclose or suggest, "the determiner acquires a value of a voltage applied to the primary transfer roller by the intermediate transfer device and a value of a current flowing in the intermediate transfer device ... and calculates the abnormality level on the basis of a transfer resistance value ..., the toner charge amount, and the toner developing resistance", in combination with the remaining claim elements as set forth in claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY T EVANS/Examiner, Art Unit 2852